DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
Claim Interpretation

    PNG
    media_image1.png
    488
    1112
    media_image1.png
    Greyscale

During binder jetting type 3d printing, a removable support binder (“second binding agent”) is printed. The support binder is polymerized during the printing process. After printing the article, the polymerized support binder (“polymer layer”) is removed. A generic binder (“first binding agent”) is also printed to bind the part.
Response to Arguments
	Applicant's arguments have been fully considered.
Claim 1-18 as rejected under 35 U.S.C. 103 as being unpatentable over Knopf (US 20200062877 A1) and further in view of Natarajan (US 20180236731 A1).
	Applicant argues that the cited prior arts “do not teach or suggest "removing the intermediate three-dimensional article from the build plate and removing unbound powder from the intermediate three-dimensional article;" and then "removing second binding agent from the intermediate three-dimensional article so as produce the manufactured three-dimensional article, wherein the manufactured three-dimensional article comprises the first binding agent" as recited by amended claim 1.”
	Examiner does not find this persuasive because Natarajan teaches “removing the channel support agent 28 from the green body part to form the internal channels between the printed layers 61 of the green body part 97” [P0055]. If the first binding agent (i.e., the binder in the green body part) did not remain then the green body part would return to powder. See the flow chart in Fig 2 of Natarajan which shows that a green body would still have binder (see steps 98-104).
	Applicant argues that “Natahajaran certainly does not teach
of suggest that the channel support agents penetrates the powder to form a second polymer layer that is bound to the first polymer layer.”
	Examiner does not find this persuasive because this is neither claimed not supported by the instant application. Natahajaran teaches using a second binder (“channel support agent”) to form supported portions in a 3d printed part wherein the remainder of the part is formed from powder and a first binder (“binder” in Natahajaran). This is the same as the claimed invention. Furthermore, Natahajaran specifically states that the “channel support agent 28 may penetrate through a portion of the layer of powder 12” [P0051]. 
Claim 19 as rejected under 35 U.S.C. 103 as being unpatentable over Knopf (US 20200062877 A1) in view of Natarajan (US 20180236731 A1) and further in view of Lloyd (NPL 20181)
	Applicant argues that “none of the references teach or suggest that
materials of Lloyd would be printable as a binder on a powder bed to build a polymer layer of a three-dimensional object” 
	Examiner does not find this persuasive because Lloyd discloses the same material as claimed (e.g., a “self-immolative polymer”).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	In reference to claim 1, the limitation “a. … depositing a powder on a first polymer layer to form a powder bed on top of the first polymer layer;” is not described in the disclosure
The specification teaches “depositing a powder on a build plate to form a powder bed; printing, at selected locations on the powder bed, a first binding agent and/or a second binding agent; exposing the printed solution to a stimulus to form a polymer layer” [P0008 of PGPUB]. The “printed solution” is understood to refer to printed binding agent. Thus, this is understood to mean that curing of the binding agent is what forms the polymer layer. As such, the powder bed could not be formed on a polymer layer because the polymer layer requires the powder bed to be formed.
	Furthermore, the limitation that
“b… a second solution of a second binding agent at a second location on the
powder bed which penetrates the powder bed to the first polymer layer “
is not described in the disclosure or supported by the specification; and,
 “c… a second polymer layer that  bound to the first polymer layer;”
is not described in the disclosure or supported by the specification.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knopf (US 20200062877 A1) and further in view of Natarajan (US 20180236731 A1).
Both Knopf and Natarajan generally teach manufacturing a three-dimensional article by printing on a powder bed using binding agents. 
Knopf teaches binding agents including specific removable binding agents. 
Natarajan teaches using two binding agents and removing one of them to form a hollow portion.
	In reference to claim 1, Knopf discloses a method for manufacturing a three-dimensional article (Claim 27 and “3-D printing …the printing step of the method includes jetting the curable formulation into one or more powders such as sand, polymer powders” [P0192]), the method comprising: 
a. depositing a powder on a first polymer layer build plate to form a powder bed (P0192, as quoted above. If the powder is polymer then the powder bed would be deposited on a polymer layer); 
b. printing, on the powder bed, a first solution of a first binding agent at a first location on the powder bed which penetrates the powder bed to the first polymer layer; and a second solution of a second binding agent on the powder bed which penetrates the powder bed to the first polymer layer (“one or more electron-poor monomers; optionally one or more electron-rich monomers” [Claim 1 and 8]. The binding agents of Knopf would penetrate the powder. The composition of the Knopf binding agents and the disclosed binding agents are the same of substantially similar and are presumed to have the same properties.)
c. exposing both the printed first binding agent, and the printed second binding agent to a stimulus to form a polymer layer that is full the depth of the deposited powder bed (“the curing step includes exposure of the curable formulation to ultraviolet light" [Claim 28])
d. repeating steps (a)-( c) to manufacture the remainder of the three-dimensional article (the term “additive printing” as used in Claim 21 and “3-D printing” at P0192 implies this); and 
e. removing a polymer layer formed by the exposure of the second binding agent to the stimulus (“the curable formulations disclosed herein once cured exhibit solvent soluble behavior” [P0200] and “cured around powder particles and then removed" [P0024]. Cured means that a polymer layers has formed. Removing a polymer layer meets the claim.); 
wherein … the binding agents are each printed at least once (the term “additive printing” as used in Claim 21 and “3-D printing” at P0192 implies this)
Knopf further discloses that multiple binding agents may be used to achieve different properties (P0024 and P0098) but does not specifically disclose how the binding agents are applied and is silent regarding whether they are applied separately or dissolved together with the second binding agent; removing the intermediate three-dimensional article from the build plate and removing unbound powder from the intermediate three-dimensional article; and removing the second binding agent from the intermediate three-dimensional article so as produce the manufactured three-dimensional article, wherein the manufactured three dimensional article comprises the first binding agent.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, binder jetting, Natarajan discloses a similar method comprising:
a. depositing a powder on a build plate to form a powder bed; and on 
(“a powder deposition system 32 that deposit a powdered material 34 to form the layer of powder 12” [P0028])
b. printing, on the powder bed, a first solution of a first binding agent at a first location on the powder bed; and/or a second solution of a second binding agent at a second location on the powder bed (“printer head 30 selectively deposits the binder solution 20 and/or the channel support agent solution 26 into the layer of powder 12 to print (e.g., selectively deposit) the binder 24 and/or the channel support agent 28, respectively, onto and into the layer 12 in a pattern that is representative of the layer of the part being printed” [P0028]) 
c. exposing the printed first binding agent and/or the printed second binding agent to a stimulus to form a polymer layer (“binder precursor 25 and the channel support agent precursor 29 include monomers that may be polymerized in situ on the layer of powder 12 after deposition to form the binder 24” [P0028] and “the printed layer 53 may be exposed to heat, moisture, light, or any other suitable curing method that polymerizes the binder precursors 25 in the binder solution 20 to form the binder 24 in the printed layer 53” [P0039]);
d. repeating steps (a)-( c) to manufacture the remainder of the three-dimensional article; (“binder jet printing a part” [Abstract]; “continue fabricating in a layer-by-layer manner until all of the layers of the entire green body part 74 have been printed” [P0046]. See Fig 1-2)
e. removing a polymer layer formed by the exposure of the second binding agent to the stimulus (“removing the channel support agent 28 from the green body part to form the internal channels between the printed layers 61 of the green body part 97” [P0055]);
wherein the first binding agent and the second binding agent are each printed at least once and (Fig 1-2 shows first binding agent and the second binding agent as element 24 and 28 printed at least once)
wherein the first location and the second location are not the same.
(Fig 1-2 shows first binding agent and the second binding agent as element 24 and 28 printed at different locations)

    PNG
    media_image2.png
    1753
    3000
    media_image2.png
    Greyscale

Natarajan further teaches “removing the channel support agent 28 from the green body part to form the internal channels between the printed layers 61 of the green body part 97” [P0055] 
	The context of Natarajan’s “removing the channel support agent 28” is that a channel or cavity is formed in the part by depositing a support structure that fills or blocks the channel/cavity and can then be removed later. The part is formed in powder bed, thus the “removing the channel support agent 28” encompasses removing the part from the powder bed and then removing the second binding agent. 
See “during post printing processes, the printed green body part 101 may be heated to decompose and/or melt the channel support agent 28 to facilitate removal of the channel support agent 28 through one or more drainage openings in the printed green body part 101, thereby leaving internal passages/channels 84 defined by the cavities 82 of the layers 61 that may serve as channels” [P0047] of Natarajan. The term “post printing processes” encompasses processing of the part after removing it from the powder bed of the printer.
Natarajan specifically teaches “removing the channel support agent 28 from the green body part to form the internal channels between the printed layers 61 of the green body part 97” [P0055]. This step leaves behind the binder. See Fig 2 of Natarajan: 
at 61 a binder (first binding agent) is deposited
at 96 a channel support agent (second binding agent) is deposited 
at 98 the channel support agent (second binding agent) is removed and the binder (first binding agent) has not been removed
	Knopf generally suggests using multiple binders to achieve different properties and Natarajan discloses a similar method that specifically first and second binders with different properties from separate mixtures at separate locations.
The combination would be achievable by applying separate first and second binding agents in Knopf as suggested by Natarajan to form, for example, channels by using the second binding agent as a sacrificial material (See block 100 of Fig 2).
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the first and second binding agents agent are each printed at least once at separate locations; and removing the intermediate three-dimensional article from the build plate and removing unbound powder from the intermediate three-dimensional article; and removing the second binding agent from the intermediate three-dimensional article so as produce the manufactured three-dimensional article, wherein the manufactured three dimensional article comprises the first binding agent.
A person having ordinary skill in the art would have been specifically motivated to modify Knopf such that the first and second binding agents agent are each printed at least once in order to form regions having different properties; and/or in order to form parts with channels and cavities as taught by Natarajan and/or to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results; and to form channels as suggested by Natarajan by using the second binding agent as a sacrificial material (See block 100 of Fig 2.).
	In reference to claim 2, 4-5, 10-11, and 13, Knopf discloses the method as in claim 1. Knopf discloses the same acts and compositions as claimed and must therefore result in the claimed outcomes else an additional essential limitation would be missing from the claims that would result in the claimed outcome or property.
	In reference to claim 3, Knopf discloses the method as in claim 1.
	Knopf does not disclose wherein the first and second binding agents are applied to the powder bed simultaneously. However, from among the limited number of options (simultaneous or separate), it would be obvious to apply them simultaneously in order to increase print speed.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the first and second binding agents are applied to the powder bed simultaneously in order to increase printing speed; combine prior art elements according to known methods to yield predictable results; and/or choose from a finite number of identified, predictable solutions, with a reasonable expectation of success (e.g., sequential or simultaneously).
In reference to claim 6, Knopf discloses the method as in claim 1 wherein the removing the second binding agent comprises exposing the second agent to a removal stimulus (“curable formulations may be solvent soluble or solvent degradable polymers”).
In reference to claim 7, Knopf discloses the method as in claim 5 wherein the removal stimulus is selected from the group consisting of light, heat, acid, base, mechanical force, solvent, and enzymatic digestion (“curable formulations may be solvent soluble or solvent degradable polymers”) ...
In reference to claim 8, Knopf discloses the method as in claim 1 wherein the powder is selected from the group consisting of prepolymers, polymers, ceramics, metals, and plastics (“3-D printing …the printing step of the method includes jetting the curable formulation into one or more powders such as sand, polymer powders” [P0192]).
In reference to claim 9, Knopf discloses the method as in claim 1 wherein the first binding agent is selected from the group consisting of prepolymers, polymers, copolymers, block copolymers, and plastics (See Claim 1 and 8).
In reference to claim 12, Knopf discloses the method as in claim 1 wherein the second binding agent is a wax or solution thereof (“Polyethylene Glycol” [P0092]. as evidenced by the fact that Polyethylene Glycol is sold commercially by Dow Chemical as CARBOWAX™).
In reference to claim 14, Knopf discloses the method as in claim 1 wherein the second binding agent is a block copolymer or solution thereof (“curable formulations may form a two-part or higher-part curable system that afford block copolymers” [P0023]).
In reference to claim 15, Knopf discloses the method as in claim 1 wherein the second binding agent is a polycarbonate or solution thereof (“dicarbonates” [P0062]).
In reference to claim 16, Knopf discloses the method as in claim 1 wherein the second binding agent is a poly(vinylsulfone) or solution thereof (“aromatic ring can be substituted at one or more ring positions with such substituents as, for example, …, sulfonyl” [P0029])
In reference to claim 17, Knopf discloses the method as in claim 1 wherein the second binding agent is a polycarbamate or solution thereof (“2-carboxyethylacrylate” [P0094]).
In reference to claim 18, Knopf discloses the method as in claim 1 wherein second binding agent is polyphthalaldehyde or solution thereof (“polyfunctional aldehydes” [P0158]).
	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knopf (US 20200062877 A1) in view of Natarajan (US 20180236731 A1) and further in view of Lloyd (NPL 20182)
In reference to claim 19, the cited prior art discloses the invention as in claim 1.
	Knopf discloses the same acts and compositions as claimed and must therefore result in the claimed outcomes else an additional essential limitation would be missing from the claims that would result in the claimed outcome or property.
Furthermore, in the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, polymer removal by depolymerization, Lloyd teaches that self-immolative polymers can be prepared such that they depolymerize upon heating (Abstract).

    PNG
    media_image3.png
    990
    3001
    media_image3.png
    Greyscale

Natarajan suggests that heat can be used to remove the polymer formed from the second binding agent in order to form the channel. The combination would use the self-immolative polymers of Lloyd as the second binding agent such that the removal of the polymer could be carried out using the heating suggested by Natarajan.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the polymer was a self-immolative polymer as claimed.
Knopf indicates that “binder 24 may be selected from a class of thermoplastic or thermoset polymers that include, but are not limited to, polymers derived from unsaturated monomers” [P0034] and that “channel support agent 28 may be selected from organic compounds that include thermoplastic or thermoset polymers waxes, or any other suitable compound that generally thermally decompose and/or melt” [P0044]. The Lloyd polymer falls within the description of permissible polymers described by Knopf (i.e., a thermoplastic or thermoset polymer derived from unsaturated monomer). Lloyd generally discloses that their polymer is suitable as a polymer material that would provide the benefit of improved recyclability (conclusion). Thus, a person having skill in the art would have a reasonable motivation to use the Lloyd polymer and an expectation of success.
A person having ordinary skill in the art would have been specifically motivated to use the self-immolative polymers of Lloyd as the second binding agent such that the removal of the polymer could be carried out using the heating suggested by Natarajan in order to provide a process with less waste (See Lloyd at Pg. 398 Col 1, and “development of polymers capable of undergoing an indefinite number of depolymerization and repolymerization cycles in response to specific environmental stimuli (e.g., temperature) not only impacts recyclability but also opens new opportunities for self-healing and environmentally adaptive materials” at Pg. 405, and “material system presented here is the first demonstration of a fully recyclable polymeric matrix material with full monomer recovery and retention of polymer chemical and mechanical properties during recycling” at Pg. 405); and 
to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; use of known technique to improve similar devices (methods, or products) in the same way; apply a known technique to a known device (method, or product) ready for improvement to yield predictable results; and/or apply a teaching, suggestion, or motivation that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180291511 A1  teaches the binder penetration as claimed (“allowing the second binder 4 to reach the granulated powder particles 21 that are in contact with the support portion 51 in the first powder layer 11, the granulated powder particles 21 are bound to the support portion 51.” [P0065])
US 20190099942 A1 teaches first and second binders as claimed (“the first binder may be used to help connect the particles that will form the final component, while the second binder may be used as a support structure to give the component strength through the build process” [P0065])
US 20170297111 A1 teaches first and second binders as claimed (“method may include fabricating the support structure from a support material including a ceramic powder in a second binder system” [P0007];
“apply the binder 414 according to a two-dimensional cross section of the computerized model and to apply a second ….to support various features of the object 416 against collapse or other deformation during sintering.” [P0127]; and,
“the first binder used to form the support structure (or the second binder used to form the object) is debindable with a chemical solvent, the interface material may usefully be at least partially non-soluble in the chemical solvent so that the interface material remains wholly or partially intact through a chemical debind of the support structure (and/or the object).” [P0294])
US 20180162048 A1 teaches first and second binders as claimed (“material of the first binder system 1302 may be placed along areas requiring structural support and/or requiring high print resolution while material of the second binder system 1304 may be placed along areas requiring less structural support and/or lower print resolution. The second binder system 1304 may have a higher debind rate than the first binder system 1302 such that, as compared to a part formed only from the first binder system 1302, the three-dimensional object 1300 may have a faster debind time.” [P0200])
US 20180162061 A1 teaches first and second binders as claimed (“depositing a part from layers of model material including sinterable metal particles and a first binder, the part surrounding a hole, depositing a first support structure from layers of the model material within the hole, depositing a first release layer of a release material above the first support structure and within the hole, the release material including a dispersed ceramic powder and a second binder, depositing a second release layer of a release material below the first support structure and within the hole, and forming a multipiece assembly of the part, the first and second release layers, and the first support structure” [Abstract])
US 20180305266 A1 teaches first and second binders as claimed (“the first binder can have sufficient strength to support a green part formed from the resin 504 and, additionally or alternatively, can be extractable (e.g., through a first debinding process) from the three-dimensional object 502 to leave behind the crosslinked and/or polymerized second binder and the metal particles suspended in the second binder.” [P0136]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Lloyd, E.M., Lopez Hernandez, H., Feinberg, E.C., Yourdkhani, M., Zen, E.K., Mejia, E.B., Sottos, N.R., Moore, J.S. and White, S.R., 2018. Fully recyclable metastable polymers and composites. Chemistry of Materials, 31(2), pp.398-406.
        2 Lloyd, E.M., Lopez Hernandez, H., Feinberg, E.C., Yourdkhani, M., Zen, E.K., Mejia, E.B., Sottos, N.R., Moore, J.S. and White, S.R., 2018. Fully recyclable metastable polymers and composites. Chemistry of Materials, 31(2), pp.398-406.